Exhibit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated November 14, 2014 with respect to the shares of Common Stock of Sunesis Pharmaceuticals, Inc., and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:November 14, 2014 BIOTECHNOLOGY VALUE FUND, L.P. INVESTMENT 10, L.L.C. By: BVF Partners L.P., its general partner By: BVF Partners L.P., its investment adviser By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert By: /s/ Mark N. Lampert Mark N. Lampert Mark N. Lampert President President BIOTECHNOLOGY VALUE FUND II, L.P. MSI BVF SPV, LLC By: BVF Partners L.P., its general partner By: BVF Partners L.P., its investment adviser By: BVF Inc., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert By: /s/ Mark N. Lampert Mark N. Lampert Mark N. Lampert President President BVF INC. BVF PARTNERS L.P. By: /s/ Mark N. Lampert Mark N. Lampert By: BVF Inc., its general partner President By: /s/ Mark N. Lampert Mark N. Lampert /s/ Mark N. Lampert President MARK N. LAMPERT
